UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7171


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

KENNETH B. KUBINSKI,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Fayetteville. Malcolm J. Howard, Senior District Judge. (3:93-cr-00028-H-1)


Submitted: December 21, 2017                                Decided: December 28, 2017


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Kenneth B. Kubinski, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth B. Kubinski appeals the district court’s order denying relief on his Fed.

R. Crim. P. 36 motion to remove a factual statement from the presentence report

associated with his 1994 convictions. Rule 36 motions, however, apply only to clerical

errors and are not the proper vehicle for challenging the substance of the information in a

presentence report; such challenges must be filed within 14 days of receiving the report.

See Fed. R. Crim. P. 32(f). Accordingly, we affirm the district court’s order. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid in the decisional

process.

                                                                              AFFIRMED




                                            2